363 So.2d 178 (1978)
Charles Patrick SOUTHARD, Appellant,
v.
STATE of Florida, Appellee.
No. 77-2508.
District Court of Appeal of Florida, Fourth District.
October 11, 1978.
*179 Richard L. Jorandby, Public Defender, and Frank B. Kessler, Asst. Public Defender, and William H. Larkins, Legal Intern, West Palm Beach, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Basil S. Diamond and Kenneth G. Spillias, Asst. Attys. Gen., West Palm Beach, for appellee.
MOORE, Judge.
Appellant entered pleas of nolo contendere to, and was convicted of, two counts of uttering a forgery. He was sentenced pursuant to the two convictions and argues on appeal that the trial court erred in not giving him credit for time spent in a Santa Barbara, California, county jail pending his return to Florida to answer the charges. At our request the parties have briefed this issue.
It is appellant's contention that Section 921.161(1),[1] Florida Statutes must be interpreted to include all time spent in any county jail, whether it be in Florida or some other jurisdiction. This issue has been decided adversely to the appellant's contention in Kurlin v. State, 302 So.2d 147 (Fla. 1st DCA 1974).
We find it unnecessary to reach a conclusion in the case sub judice. Appellant has failed to demonstrate, either in the trial court or before this Court, that he was in fact incarcerated in California pursuant to a Florida detainer. The record is void of any official reference to any incarceration in California, whether it be pursuant to a Florida detainer or California charges. It being the burden of the appellant to demonstrate error, we therefore find that he has failed to sustain that burden. The sentence and conviction are therefore affirmed.
AFFIRMED.
DOWNEY, C.J., and CROSS, J., concur.
NOTES
[1]  § 921.161(1), Fla. Stat.

"A sentence of imprisonment shall not begin to run before the date it is imposed, but the court imposing a sentence shall allow a defendant credit for all of the time he spent in the county jail before sentence. The credit must be for a specified period of time and shall be provided for in the sentence." (emphasis added).